2008 Teamshare




TEAMSHARE is Dollar General’s annual incentive program designed to encourage
high performance, while rewarding employees for his/her contribution to the
Company’s success.  It’s called TEAMSHARE because it requires teamwork...our
goals can only be met through the effort of every employee.  Strive for
excellence in 2008!




Your 2008 TEAMSHARE Plan

Fiscal
Year-end EBITDA

Bonus
Level

Your
Bonus

$__________

200%*
(Previous Maximum)

___%

$__________

Target
(100%)

___%

$__________

Threshold
(50%)

___%

*For every 1% EBITDA increase over $_____ million, employees will be eligible to
receive an additional opportunity with no maximum.




How Does it Work?

Your TEAMSHARE bonus is based on the Company’s total EBITDA for the fiscal year.
 That means if Dollar General’s year-end EBITDA is $__________, you will receive
a threshold TEAMSHARE bonus.  If the year-end EBITDA is $__________, you will
receive a target TEAMSHARE bonus.  Payout for EBITDA performance between
“levels” and above “Maximum” will be prorated.  




You can calculate your target bonus using the following formula:




(Base Pay x Target Bonus Percent x mos. of service)

12 months




Please refer to program guidelines (on back of page) for more details.







What is EBITDA?

EBITDA is Earnings Before Interest, Taxes, Depreciation, and Amortization and is
a financial indicator used to evaluate a Company’s performance.  It is a
reflection of a Company’s underlying cash earnings without the effects of
previous expenditures (depreciation), financing decisions (interest), accounting
phenomena (amortization) and taxes.  




Unusual, non-recurring expenditures may be excluded from EBITDA as determined by
the Compensation Committee of the Board of Directors.  





Plan information is proprietary and confidential.  Employees are reminded that
they may not disclose Plan information relating to the Company’s financial goals
or performance.




--------------------------------------------------------------------------------




TEAMSHARE GUIDELINES




ELIGIBILITY

To receive a 2008 Teamshare bonus, an employee must meet each of the following
criteria:




1.

Be an active regular, full-time or part-time Store Support or DC employee during
fiscal 2008.

2.

Be employed with Dollar General through the end of the bonus period and on the
date of bonus payout.*

3.

Must have received a year-end performance rating of “Good” or better.  Employees
rated “Unsatisfactory” are ineligible.  Employees rated “Needs Improvement” are
eligible at the discretion of his/her management.

*Unless otherwise required by state law.




BONUS PRORATION

Bonuses are prorated based on the number of months an employee is actively
employed in an eligible position during FY2008.  An employee must be
hired/rehired and in active status on or before the 15th of the month to receive
credit for the month.




Example:

·

Jane Doe was hired on June 20, 2008

·

The majority of the month has passed; Jane will not receive credit for June

·

Jane will receive credit for July, 2008 – January, 2009 & will receive a
prorated bonus for 7 months.




Employees on leave (including intermittent or reduced schedule leave) are
eligible for a prorated bonus based on the number of months worked during the
fiscal year provided employment has not been terminated before the end of the
bonus period and the date of bonus payment, unless otherwise required by law.




REHIRED EMPLOYEES

Employees who leave the Company and are rehired during the same fiscal year will
be bonus eligible from the date of rehire unless rehired within 30 days from the
date of termination.  Service will be bridged for persons who are away from the
Company less than 30 days.  Persons who are rehired after 30 days forfeit any
bonus amount earned during the fiscal year prior to termination.




TRANSFERS/PROMOTIONS BETWEEN BONUS PLANS

Employees who also worked in a retail position during the fiscal year are
eligible for a prorated bonus from each bonus plan.  Note: Eligibility
requirements must be met in each respective plan to receive a bonus from that
plan.  Bonuses are prorated based on the number of months employed during the
fiscal year.  








Dollar General reserves the right to adjust, amend or suspend the Teamshare
program at any time, including, but not limited to, unforeseen events.




--------------------------------------------------------------------------------





Example:

·

Store Manager from Feb 2, 2008 – June 12, 2008 = 4/12  Store bonus plan

·

Store Support employee from June 13, 2008 – Jan 30, 2009 = 8/12 Store Support
bonus plan




BONUS PAYOUT

To allow time for accounting and administrative handling, bonuses will be paid
as soon as administratively possible, but no later than April 15, 2009.







The IRS considers payments such as Teamshare as supplemental wages.  In
accordance with IRS guidelines, Dollar General will withhold federal income
taxes at the supplemental rate (currently established at 25%).  In addition,
this payment will be subject to applicable social security, Medicare, state and
local taxes.  Voluntary deductions (e.g. health insurance, 401k, etc. will not
be deducted from this amount.  Where required by law, specific garnishments (eg.
child support) may be deducted, as appropriate, from this amount.














Dollar General reserves the right to adjust, amend or suspend the Teamshare
program at any time, including, but not limited to, unforeseen events.


